DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-39 are allowable.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1
The prior art does not disclose or suggest the claimed “(i) the work function of the seal member, is greater than the work function of the developer when the developer has a negative charging polarity, and is smaller than the work function of the developer when the developer has a positive charging polarity, or (ii) the absolute value of the difference between the work function of the seal member and the work function of the developer is within a predetermined range; R— Si03/2 in the formula, R is a Ci-6 alkyl group or phenyl group” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2-6 are allowable based upon their dependency thereof claim 1.
With regards to claim 7
The prior art does not disclose or suggest the claimed “(i) the work function of the seal member, is greater than the work function of the developer when the developer has a negative charging polarity, and is smaller than the work function of the developer when the developer has a positive charging polarity, or (ii) the absolute value 
With regards to claim 8
The prior art does not disclose or suggest the claimed “the organosilicon polymer forms protrusions on the toner base particle surface, and wherein the seal member is a member having electrical conductivity, and wherein the voltage application means applies voltage having a polarity opposite to the normal charging polarity of the toner; R.....SiO3/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group” in combination with the remaining elements as set forth in claim 8.
With regards to claims 9-11 are allowable based upon their dependency thereof claim 8.
With regards to claim 12
The prior art does not disclose or suggest the claimed “wherein the protrusion is transported from the surface of the base particle to the contact area by the rotation of the image bearing member; R.....Si03/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group” in combination with the remaining elements as set forth in claim 12.
With regards to claims 13-20 are allowable based upon their dependency thereof claim 12.
With regards to claim 21 
The prior art does not disclose or suggest the claimed “wherein the protrusion is transported from the surface of the base particle to the contact area by the rotation of 
With regards to claims 22-29 are allowable based upon their dependency thereof claim 22.
With regards to claim 30
The prior art does not disclose or suggest the claimed “wherein the protrusion is transported from the surface of the base particle to the contact area by the rotation of the image bearing member; R.....Si03/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group” in combination with the remaining elements as set forth in claim 30.
With regards to claim 31
The prior art does not disclose or suggest the claimed “wherein the protrusion is transported from the surface of the base particle to the contact area by the rotation of the image bearing member; R.....Si03/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group” in combination with the remaining elements as set forth in claim 31.
With regards to claims 32-39 are allowable based upon their dependency thereof claim 31.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishiguro et al. US PATENT No.: US 5,671,476 discloses a cleaning housing having a side surface facing the rotating drum caused to open. At a lower end portion of the housing is disposed a sealing member extending upward from its base portion fixed to the housing. Art upper end portion or a free end portion of the sealing member , however is silent on “(i) the work function of the seal member, is greater than the work function of the developer when the developer has a negative charging polarity, and is smaller than the work function of the developer when the developer has a positive charging polarity, or (ii) the absolute value of the difference between the work function of the seal member and the work function of the developer is within a predetermined range; Ft— Si03/2 in the formula, R is a Ci-6 alkyl group or phenyl group or the organosilicon polymer forms protrusions on the toner base particle surface, and wherein the seal member is a member having electrical conductivity, and wherein the voltage application means applies voltage having a polarity opposite to the normal charging polarity of the toner; R.....Si03/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group or wherein the protrusion is transported from the surface of the base particle to the contact area by the rotation of the image bearing member; R.....Si03/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group. 
Ikejiri et al. PG. Pub. No.: US 2017/0336727 A1 discloses in the present invention because this can bring about an improvement in the environmental stability of the toner. When the inorganic fine powder absorbs moisture, the amount of charge on the toner undergoes a substantial decline and the amount of charge readily becomes nonuniform and toner scattering readily occurs. A single treatment agent, e.g., silicone varnish, various modified silicone varnishes, silicone oil, various modified silicone oils, silane compounds, silane coupling agents, other organosilicon compounds, organotitanium compounds, and so forth, or combinations of two or more may be used as the treatment agent used in the hydrophobic treatment of the inorganic fine powder. Other additives may also be used in the toner of the present invention in small amounts within a range that substantially does not exercise a negative effect, for example, lubricant powders such as afluororesin powder, zinc stearate powder, polyvinylidene fluoride powder, and so forth; abrasives such as cerium oxide powder, silicon carbide powder, strontium titanate powder, and so forth; flowability-imparting agents such as, for example, titanium oxide powder, aluminum oxide powder, and so forth; anticaking agents; and a reverse -polarity organic fine powder or inorganic fine , however is silent on “(i) the work function of the seal member, is greater than the work function of the developer when the developer has a negative charging polarity, and is smaller than the work function of the developer when the developer has a positive charging polarity, or (ii) the absolute value of the difference between the work function of the seal member and the work function of the developer is within a predetermined range; Ft— Si03/2 in the formula, R is a Ci-6 alkyl group or phenyl group or the organosilicon polymer forms protrusions on the toner base particle surface, and wherein the seal member is a member having electrical conductivity, and wherein the voltage application means applies voltage having a polarity opposite to the normal charging polarity of the toner; R.....Si03/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group or wherein the protrusion is transported from the surface of the base particle to the contact area by the rotation of the image bearing member; R.....Si03/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group.
Yamawaki et al. PG. Pub. No.: US 2017/0329246 A1 discloses a toner including toner particles each including a core portion that contains a binder resin, and a surface layer containing an organosilicon polymer, in which each of the toner particles contains a polyvalent metal element having a resistivity of 2.5.times.10.sup.-8 .OMEGA.m or more and 10.0.times.10.sup.-8 .OMEGA.m or less at 20.degree. C., and when the toner particles are subjected to X-ray fluorescence analysis, a net intensity originating from the polyvalent metal element is 0.10 kcps or more and 30.00 kcps or lessa bright-field image of the cross section of the toner particle is taken using the , however is silent on “(i) the work function of the seal member, is greater than the work function of the developer when the developer has a negative charging polarity, and is smaller than the work function of the developer when the developer has a positive charging polarity, or (ii) the absolute value of the difference between the work function of the seal member and the work function of the developer is within a predetermined range; Ft— Si03/2 in the formula, R is a Ci-6 alkyl group or phenyl group or the organosilicon polymer forms protrusions on the toner base particle surface, and wherein the seal member is a member having electrical conductivity, and wherein the voltage application means applies voltage having a polarity opposite to the normal charging polarity of the toner; R.....SI03/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group or wherein the protrusion is transported from the surface of the base particle to the contact area by the rotation of the image bearing member; R.....SI03/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group.
Kushibiki et al. US PATENT No.: US 6,376,695 B1 discloses an organosilicon-modified charge transporting compound having a structure represented by the following formula wherein A represents a charge transporting group, Q represents a hydrolytic group or a hydroxyl group, R.sup.2 represents a monovalent hydrocarbon group or a halogen-substituted monovalent hydrocarbon group having 1 to 15 carbon atoms, n is 1 to 18, m is 1 to 3, and 1 is 1 to 5; and a curable composition containing , however is silent on “(i) the work function of the seal member, is greater than the work function of the developer when the developer has a negative charging polarity, and is smaller than the work function of the developer when the developer has a positive charging polarity, or (ii) the absolute value of the difference between the work function of the seal member and the work function of the developer is within a predetermined range; Ft— Si03/2 in the formula, R is a Ci-6 alkyl group or phenyl group or the organosilicon polymer forms protrusions on the toner base particle surface, and wherein the seal member is a member having electrical conductivity, and wherein the voltage application means applies voltage having a polarity opposite to the normal charging polarity of the toner; R--—Si03/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group or wherein the protrusion is transported from the surface of the base particle to the contact area by the rotation of the image bearing member; R.....Si03/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group.
Yoshinaga et al. US PATENT No.: US 5,879,847 discloses an electrophotographic photosensitive member having a substrate and a photosensitive layer thereupon, wherein a surface protecting layer of the photosensitive member contains a resin which is obtained by curing a curable organosilicon polymer and an organosilicon-modified positive hole transporting compound; a process-cartridge which has, in addition to the electrophotographic photosensitive member, at least one from among a primary charging means, a developing means, and a cleaning means placed into a housing, and which can be reversibly mounted to an image forming apparatus; and the image forming apparatus using the electrophotographic photosensitive member, however is silent on “(i) the work function of the seal member, is greater than the work function of the developer when the developer has a negative charging polarity, and is smaller than the work function of the developer when the developer has a positive charging polarity, or (ii) the absolute value of the difference between the work function of the seal member and the work function of the developer is within a predetermined range; Ft— Si03/2 in the formula, R is a Ci-6 alkyl group or phenyl group or the organosilicon polymer forms protrusions on the toner base particle surface, and wherein the seal member is a member having electrical conductivity, and wherein the voltage application means applies voltage having a polarity opposite to the normal charging polarity of the toner; R.....Si03/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group or wherein the protrusion is transported from the surface of the base particle to the contact area by the rotation of the image bearing member; R.....Si03/2 (1) in the formula, R is a Ci-6 alkyl group or phenyl group.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852